Citation Nr: 0715634	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar disorder (claimed as depression).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from February 1975 to June 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 2002). A copy of the transcript of 
that hearing is in the claims file.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bipolar 
disorder was previously denied by the RO in a rating decision 
dated in July 1998.

2.  The July 1998 rating decision was not appealed.

3.  Relevant evidence submitted since the July 1998 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.

4.  The veteran has bipolar disorder that was first 
manifested in service and has been shown to exist since 
service.


CONCLUSIONS OF LAW

1.  The July 1998 Rating Decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bipolar disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Bipolar disorder was incurred as a consequence of active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for bipolar disorder was 
previously denied by the RO in a rating decision dated in 
July 1998.  Service connection was denied because there was 
no evidence of bipolar disorder in service and no credible 
medical opinion linking the veteran's bipolar disorder to 
service.  Decisions of the RO are final, if not appealed.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006), and may be reopened only by the 
submission of new and material evidence.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2006).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Evidence offered since the claim was denied in July 1998, 
which consists of records from the Social Security 
Administration, VA treatment records, and the veteran's 
testimony at a personal hearing, is new, in that it has not 
been previously considered.  It is also material.  
Specifically, the veteran testified that she had been told by 
treating physicians that her bipolar disorder was related to 
service.  She was unable to provide the name of the specific 
doctor, but she did testify that the opinion had been 
offered.  For the purpose of reopening the veteran's claim, 
this testimony is presumed to be credible and, therefore, 
there is sufficient evidence to reopen the claim.  The new 
evidence directly addresses the specified reasons for the 
earlier denial of service connection and directly addresses 
unestablished facts that are necessary for the claim to be 
substantiated.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for bipolar disorder and the 
claim is reopened.

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records reflect that she was 
suffering from a psychiatric disability in service that was 
identified as moderate acute neurotic depression 
characterized by anorexia, insomnia, crying spells, and 
suicidal ideation.  Private and VA treatment records show 
ongoing treatment for psychiatric complaints that were 
identified as depression at private hospitals in the 1970s 
and 1980s.  A VA examination in May 1998 indicated the 
veteran had a mood disorder, possibly bipolar.  In May 2001 
the veteran was treated at the VA Medical Center (VAMC) in 
Dallas Texas.  The treatment notes and examination report 
indicate that the veteran was diagnosed as having bipolar 
disorder.  VA and private medical records show a long history 
of treatment for depression and bipolar disorder.

A VA physician, J. Talmadge, provided a medical opinion dated 
June 27, 2006 in which he states that he is the veteran's 
attending physician.  Based on his review of the claims 
folder, including the service medical records, Dr. Talmadge 
offered his opinion that the symptoms and findings shown in 
1975 and 1976 during service were early manifestations of the 
veteran's currently diagnosed bipolar disorder.

The Board finds the physician's opinion highly probative as 
the physician reviewed the veteran's records and set forth 
the reasons for the medical opinion provided.  As a result, 
the Board finds that service connection is warranted for the 
veteran's bipolar disorder.  The veteran had manifestations 
of a psychiatric disability in service, she has been treated 
for that disability since service, and her treating VA 
physician has offered his opinion that her symptoms in 
service were early manifestations of her current bipolar 
disorder.  There is no medical opinion to the contrary.  
Accordingly, the Board finds that service connection is 
warranted for bipolar disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2006).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board finds that no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the grant of 
her claims for service connection for bipolar disorder is a 
complete grant of the benefits sought on appeal.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (where appealed claim for 
service connection is granted, further appellate-level review 
is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

ORDER

New and material evidence having been submitted, the 
previously denied claim of entitlement to service connection 
for bipolar disorder is reopened.

Entitlement to service connection for bipolar disorder is 
granted.



______________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


